DETAILED ACTION
This communication is in response to the application filed 11/26/21 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kota (US 2014/0129910 A1; published May 8, 2014).
Regarding claim 1, Kota discloses [a] content arrangement method performed by a computer apparatus comprising at least one processor configured to execute computer-readable instructions included in a memory, the content arrangement method comprising: (paragraph 49)
by the at least one processor, providing a cue card list that is a card-type dedicated object for content arrangement; and (see paragraph 16 (describing a column comprising tiles))
arranging a content set in a card unit using a cue card selected from the cue card list (see paragraph 16 (content is placed in the tiles according to a layout performed by the layout manager)).
Claim 13 is an apparatus claim corresponding to claim 1 and is similarly rejected.

Regarding claim 8, Kota discloses the invention of claim 1 as discussed above. Kota further discloses by the at least one processor, displaying the cue card in which the content set is arranged on at least one service area (see paragraphs 22-25).
Claim 18 is an apparatus claim corresponding to claim 8 and is similarly rejected.

Regarding claim 12, Kota discloses [a] non-transitory computer-readable record medium storing instructions that when executed by a processor, cause a computer apparatus to run the content arrangement method of claim 1 (see paragraph 55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 3, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kota as applied to claims 1 and 12 above, and further in view of Herrera (US 2015/0066637 A1; published Mar. 5, 2015).
Regarding claim 2, Kota discloses the invention of claim 1 as discussed above. Kota does not disclose wherein the cue card includes at least one editing element associated with content arrangement. However, Herrera teaches a real-time mobile multi-media content management and communications system that includes a multi-media templating module. Abstract. The multi-media content is dynamically loaded and the type of content is also automatically identified and inserted, into a user-selected template after the system automatically collects and resizes/reformats the content to fit the appropriate container in the template. Paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kota to incorporate the teachings of Herrera to provide an option to select a template, at least because doing so would allow all types of content (photos, text, audio clips, video clips, etc.) to be gathered and formatted quickly and easily onto a page for sharing. Herrera, paragraph 3.
Claim 14 is an apparatus claim corresponding to claim 2 and is similarly rejected.

Regarding claim 3, Kota discloses the invention of claim 1 as discussed above. Kota does not disclose wherein the cue card includes at least one template for content arrangement according to a type of the cue card. However, Herrera teaches a real-time mobile multi-media content management and communications system that includes a multi-media templating module. Abstract. The multi-media content is dynamically loaded and the type of content is also automatically identified and inserted, into a user-selected template after the system automatically collects and resizes/reformats the content to fit the appropriate container in the template. Paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kota to incorporate the teachings of Herrera to provide an option to select a template, at least because doing so would allow all types of content (photos, text, audio clips, video clips, etc.) to be gathered and formatted quickly and easily onto a page for sharing. Herrera, paragraph 3.

Regarding claim 7, Kota discloses the invention of claim 1 as discussed above. Kota does not disclose wherein the arranging comprises: converting content provided from a content provider to data in a common format; and mapping data of each content included in the content set to a template of the cue card. However, Herrera teaches a real-time mobile multi-media content management and communications system that includes a multi-media templating module. Abstract. The multi-media content is dynamically loaded and the type of content is also automatically identified and inserted, into a user-selected template after the system automatically collects and resizes/reformats the content to fit the appropriate container in the template. Paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kota to incorporate the teachings of Herrera to provide an option to select a template, at least because doing so would allow all types of content (photos, text, audio clips, video clips, etc.) to be gathered and formatted quickly and easily onto a page for sharing. Herrera, paragraph 3.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kota as applied to claims 1 and 12 above, and further in view of Narasimhan (US 2008/0104624 A1; published May 1, 2008).
Regarding claim 4, Kota discloses the invention of claim 1 as discussed above. Although Kota teaches assigning content to tiles, Kota does not expressly disclose wherein the arranging comprises mapping the content set to the cue card, the content set having been selected based on a content consumption pattern of each user for each user using an Internet service according to a type of the cue card. However, Narasimhan teaches a content recommendation system that schedules and selects content based on the user’s consumption pattern. See paragraph 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kota to incorporate the teachings of Narasimhan to select content for display in the tiles based on the user’s consumption patterns, at least because doing so would enable content recommendation without explicit user feedback. Narasimhan, paragraph 4.
Claim 15 is an apparatus claim corresponding to claim 4 and is similarly rejected.

Claims 5, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kota as applied to claims 1 and 12 above, and further in view of Vishria (US 2014/0108436 A1; published Apr. 17, 2014).
Regarding claim 5, Kota discloses the invention of claim 1 as discussed above. Kota does not disclose wherein the arranging comprises mapping the content set to the cue card, the content set having been selected based on ranking data by content consumption of all users using an Internet service according to a type of the cue card. However, Vishria teaches ranking content based on the popularity of content. Paragraph 50. For example, the popularity of a piece of content can be evaluated by the number of websites and/or friends that are interacting with the content--the more people talk about it, the higher the ranking of the content. Id. After the content is ranked, a certain number of content items can be selected from top ranked user-specific content and top ranked general content. Paragraph 51. The content layout module 308 associates each of the selected top ranked content items with a tile for presentation. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kota to incorporate the teachings of Vishria to select content for display in a particular tile according to the popularity of content, at least because doing so would enable users to discover new content. Vishria, paragraph 7.
Claim 15 is an apparatus claim corresponding to claim 5 and is similarly rejected.

Regarding claim 9, Kota discloses the invention of claim 8 as discussed above. Kota does not disclose by the at least one processor, changing a position of the cue card that is displayed on the service area based on a content consumption pattern of all service users. However, Vishria teaches ranking content based on the popularity of content. Paragraph 50. For example, the popularity of a piece of content can be evaluated by the number of websites and/or friends that are interacting with the content--the more people talk about it, the higher the ranking of the content. Id. After the content is ranked, a certain number of content items can be selected from top ranked user-specific content and top ranked general content. Paragraph 51. The content layout module 308 associates each of the selected top ranked content items with a tile for presentation. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kota to incorporate the teachings of Vishria to select content for display in a particular tile according to the popularity of content, at least because doing so would enable users to discover new content. Vishria, paragraph 7.
Claim 19 is an apparatus claim corresponding to claim 9 and is similarly rejected.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kota as applied to claims 1 and 12 above, and further in view of Ubillos (US 2008/0155459 A1; published Jun. 26, 2008).
Regarding claim 6, Kota discloses the invention of claim 1 as discussed above. Kota does not disclose wherein the arranging comprises mapping the content set to the cue card, the content set associated with a keyword input or selected by an administrator according to a type of the cue card. However, Ubillos teaches associating keywords to media and then using keywords to select content for display. See paragraph 55. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kota to incorporate the teachings of Ubillos to assign content to a tile based on an assigned keyword, at least because doing so would allow an average user to re-arrange content more simply. Ubillos, paragraph 4.
Claim 17 is an apparatus claim corresponding to claim 6 and is similarly rejected.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kota as applied to claim 1 above, and further in view of Lane (US 2016/0337299 A1; published Nov. 17, 2016).
Regarding claim 10, Kota discloses the invention of claim 8 as discussed above. Kota does not disclose by the at least one processor, terminating displaying of the cue card based on at least one of a content display time, a content consumption status, and a content consumption amount for the cue card that is displayed on the service area. However, Lane teaches dynamically and automatically updating notification displays in a plurality of deck notification elements in response to a notification being viewed by a user. Paragraph 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kota to incorporate the teachings of Lane to update the tile display in response to the content being viewed by the user, at least because doing so would prevent the display of redundant content.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kota as applied to claims 1 and 12 above, and further in view of Gui (US 2016/0253683 A1; published Sep. 1, 2016).
Regarding claim 11, Kota discloses the invention of claim 1 as discussed above. Kota does not disclose by the at least one processor, providing an AB test function for experimenting content consumption by setting an experimental condition, the experimental condition including a target characteristic for the cue card in which the content set is arranged. However, Gui teaches a system to perform network A/B testing of users in a social network. Paragraph 33. The system includes a sampling apparatus that selects a subset of users for exposure to a treatment version of a message or other content during an A/B test. Id. For example, sampling apparatus may select a random percentage of users for exposure to a new treatment version of an email, social media post, feature, offer, user flow, article, advertisement, layout, design, and/or other content during an A/B test. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kota to incorporate the teachings of Gui to experiment with the layout of the tile content using network A/B testing, at least because doing so would allow evaluating user engagement or satisfaction with a new feature. Gui, paragraph 5. 
Claim 20 is an apparatus claim corresponding to claim 11 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178